Citation Nr: 0525244	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-22 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to an initial compensable evaluation for 
residuals, thyroid scar, status post thyroidectomy.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 1985.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded the remaining issues on appeal in 
January 2004 for further evidentiary development, and that 
the action requested in the remand has been accomplished to 
the extent possible.  The case is now ready for further 
appellate review.

The Board also notes that since the veteran indicated 
disagreement with the initial rating for his residuals, 
thyroid scar, status post thyroidectomy, the Board will 
consider entitlement to an increased rating from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  An upper back disorder is not related to active service.

2.  A lower back disorder is not related to active service.

3.  The veteran's thyroid scar is manifested by symptoms in 
an unexceptional disability picture that are not disfiguring, 
found to affect motion, deep, or productive of pain or 
tenderness. 


CONCLUSIONS OF LAW

1.  An upper back disorder was not incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2004).

2.  A lower back disorder was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004).

3.  The criteria for a compensable rating for residuals of 
thyroid scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805 (in effect before and after August 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claims have been 
developed within the guidelines established in the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) (VCAA).  

First, the Board notes that it has been determined by the 
Department of Veterans Affairs (VA)'s Office of the General 
Counsel (hereinafter referred to as "GC") that, when a claim 
of service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claims, then no further notice is required 
as to the "downstream issue" increased rating claims.  
Here, the April 2001 VCAA notice letter related to the 
underlying service connection claim for a thyroid disorder 
informed the veteran of the types of evidence necessary to 
substantiate his appeal as to this claim and the veteran's 
claim for service connection for a back disability.  The 
division of responsibilities between VA and a claimant in 
developing a claim was also discussed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Based on the above, the Board concludes that notice as to the 
underlying service connection claim for a thyroid disorder 
obviates the need for additional notice as to the 
"downstream issue" increased rating claim for residuals of 
a thyroid scar.  

The record also reflects that the veteran has been advised on 
subsequent occasions of the need to provide evidence that his 
upper and lower back disorder are related to his active 
service, and that his service-connected residuals of thyroid 
scar are more severe than currently evaluated.  

The March 2002 rating decision, November 2002 statement of 
the case, and June 2003 supplemental statement of the case 
provided the veteran with the applicable laws and regulations 
and advised the veteran that his current lower and upper back 
disability had not been related to an injury to his tailbone 
during service, and that his thyroid scar was not manifested 
by tenderness, limited motion, or other symptoms so as to 
justify a compensable rating under the applicable rating 
criteria.  

Thereafter, following the Board's remand in January 2004, the 
veteran was afforded appropriate VA examination to determine 
the etiology of his claimed back disability and the current 
level of severity with respect to his thyroid scar.  A 
January 2005 supplemental statement of the case advised the 
veteran of the results of that examination and that the 
evidence remained against entitlement to service connection 
for lower and upper back disorders, and an increased rating 
for his thyroid scar based on the applicable rating criteria 
in effect after August 2002.

Thereafter, a May 2005 letter from the RO to the veteran 
again advised the veteran of the evidence necessary to 
substantiate his claims, and the respective obligations of 
the VA and the veteran in obtaining such evidence.  Id.  

The Board further notes that there is no indication that 
there are any outstanding reports or records that have not 
been obtained or that are not adequately addressed by 
documents contained in the claims file.  In addition, neither 
the veteran nor his representative has asserted that 
examination results were inadequate for rating purposes or 
indicated any intention to provide any additional medical 
evidence to support the veteran's claims.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.



I.  Entitlement to Service Connection for Upper and Lower 
Back Disorders

Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).

To support a showing of chronic disability in service, there 
is required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and diseases of the nervous system or arthritis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records reflect that in July 1983, the 
veteran reported injury his tailbone over the previous two 
days, but that he did not know how he injured it.  He further 
reported that the previous day his back was bleeding while he 
was doing sit-ups.  The only treatment indicated was the 
excoriation of the skin over the buttock muscle.  In August 
1984, the veteran was knocked out by a "scoop loader."  The 
veteran complained of blunt trauma to the head after the 
front end of the loader "stopped short."  

A January 1989 National Guard physical examination indicated 
that the veteran denied a history of recurrent back pain.  
Examination of the spine at this time revealed normal 
findings.

An April 1991 National Guard physical examination revealed 
that the veteran reported a history of an industrial injury 
in December 1990, in which he sustained lower lumbar strain.  
Examination of the spine at this time revealed normal 
findings, and while the veteran noted a history of recurrent 
back pain, no current sequelae from that injury were 
identified.  

A September 1993 National Guard physical examination 
indicated that the veteran denied any history of recurrent 
back pain, and examination of the spine revealed negative 
findings.

A March 1998 National Guard physical examination indicated 
that the veteran denied any history of recurrent back pain, 
and examination of the spine again revealed negative 
findings.

Private medical records for the period of May 1999 to 
February 2000 reflect that in May 1999, the veteran reported 
a problem with back pain since around 1997 that was still 
giving him some trouble.  The diagnoses were rule out 
herniation at L4-5 causing the weakness and numbness in his 
foot at L5-S1, lumbosacral spasm, lumbago, cervicalgia at 
times possibly related to posture, and rule out 
syringomyelgia because of the waxing and waning of numbness 
in the hands and legs.  Magnetic resonance imaging (MRI) from 
November 1999 was interpreted to reveal an old anterior 
compression of T12 and L1 vertebral bodies and degenerative 
discs at L2-L3 and L4-L5 with no evidence of any herniated 
nucleus pulposus.  A February 2000 myelogram of the cervical 
spine and upper thoracic spine was interpreted to reveal 
evidence of degenerative changes, with anterior osteophytes 
and small posterior osteophytes at C6-7 and narrowing of the 
disc space at that level.  There was no evidence of 
herniation of the nucleus pulposus.  Computed tomography (CT) 
scan of the lumbar spine revealed evidence of a disc bulge at 
L3-4 and L4-5 levels, however, no significant narrowing.  L5-
S1 was also noted to reflect a mild disc bulge.  The 
impression was degenerative changes.  

VA examination in May 2004 revealed that the veteran struck 
his head on the top of a loader when it went into some dirt.  
There were no lacerations but the veteran did report that he 
was unconscious as a result of the incident for one to two 
minutes.  He is not aware of any records of neck or back pain 
at the time of the injury.  He now reported nagging neck 
pain, and the onset was approximately the same time as an 
industrial injury in the late 1990's when he injured his 
lower back when a pallet of Tide detergent fell on top of him 
and he was knocked into another pallet.  He also related that 
he had no lumbar symptoms prior to his industrial injury.  

The impression was degenerative changes at C5-6 and C6-7.  
The examiner commented that there was no mention of any neck 
or back injury at the time of his head injury in service and 
there was also no mention in service records from that date 
until discharge or in the discharge summary.  The examiner 
therefore believed that the veteran's neck and back disorder 
were not likely due to the "injury 8/24/04."  There was 
also an impression of degenerative disc disease (DDD) with a 
lumbar bulge at L3-4 and L4-5 likely as not from the 
veteran's industrial injury and not secondary to his in-
service injury, which as likely as not was acute and 
transitory and resolved with no sequela mentioned with no 
visits for this condition or his neck condition in the 10 
year interval until his industrial injury.  

The examiner further opined that it was not likely that the 
veteran's compression fracture resulted from the injury in 
1984 to the extent of causing a vertebral body compression 
without symptoms being mentioned and without any physical 
findings with no symptoms in the interval until "1981."  
Therefore, the examiner opined that it was as likely as not 
that his injury in the service was acute and transitory and 
did not involve the cervical spine.  The examiner then noted 
the 1999 MRI findings that did refer to an impression of old 
anterior compression that the veteran maintained related the 
findings to service, however, the examiner believed that it 
was not likely with the interval, no mention at the time of 
any neck or arm symptoms, and no findings that this was due 
to injury at that time.



Analysis

The Board has carefully reviewed the evidence of record and 
first notes that there are diagnoses of DDD of the lumbar 
spine with disc bulges at L3-4 and L4-5, and degenerative 
changes on the upper thoracic and cervical spine with 
evidence of old compression fracture at T12 and L1.  The 
Board therefore finds that the veteran suffers from current 
disorders of the upper and lower back.

However, with respect to both of the claims, service medical 
records only refer to injury to the tailbone in 1983 and to 
the head in 1984, and there is no indication that the veteran 
had complaints of neck and back pain in the contemporaneous 
treatment records.  In fact, service medical records reflect 
that when the veteran was treated for pain to his tailbone, 
the treatment consisted of excoriation of the skin of the 
buttocks and not any treatment of the musculoskeletal system.  

In addition, as has been clearly made plain to the veteran 
and his representative on multiple occasions over the history 
of these claims, in order to prevail on his claims, there 
must also be medical evidence linking a current diagnosis of 
the neck or back to service, or in the case of arthritis or 
organic diseases of the nervous system, to a period of one 
year after service (38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)), 
and the record also does not reflect supportive medical 
evidence as to this element.  In fact, after a review of the 
record and an examination of the veteran, the May 2004 VA 
examiner squarely concluded that DDD with a lumbar bulge at 
L3-4 and L4-5 was likely as not from the veteran's more 
recent industrial injury and not secondary to his in-service 
injury, which as likely as not was acute and transitory and 
resolved with no sequela mentioned with no visits for this 
condition or his neck condition in the 10-year interval until 
his industrial injury.  The examiner further opined that it 
was not likely that the veteran's compression fracture 
resulted from the injury in 1984 to the extent of causing a 
vertebral body compression without symptoms being mentioned 
and without any physical findings and no symptoms in the 
interval until 1991 (the examiner indicated "1981," but the 
Board finds he was obviously referring to 1991), and that it 
was as likely as not that his injury in the service was acute 
and transitory and did not involve the cervical spine.  The 
examiner then noted the 1999 MRI findings that did refer to 
an impression of old anterior compression that the veteran 
maintained related the findings to service, however, the 
examiner believed that it was not likely with the interval, 
no mention at the time of any neck or arm symptoms, and no 
findings that this was due to injury at that time.  The 
veteran had every opportunity to provide an expert opinion to 
attack the May 2004 VA examiner's report but apparently chose 
not to do so.

It should also be noted that the statements of the veteran 
that seek to link his current neck and back disorders to 
either the 1983 or 1984 injuries in service are of minimal 
weight, as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Moreover, the veteran reportedly stated in a May 1999 private 
medical record that his back problems did not begin until 
about 1997, and with the exception of industrial lumbar 
strain in December 1990, all remaining post-service treatment 
records are negative for any continuing problem with respect 
to the veteran's back and neck.  

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's currently diagnosed 
disabilities of the neck and back and the veteran's period of 
service or a period of one year following that service.


II.  Entitlement to a Compensable Rating for Residuals of a 
Thyroid Scar

Background

The history of this disability shows that service connection 
was granted for residuals of a thyroid scar by a rating 
decision in March 2002, at which time a noncompensable rating 
was assigned from February 2000.  May 2001 VA examination 
revealed a thyroidectomy scar measuring 4 centimeters (cm) on 
the anterior portion of the lower neck.  It was noted to be 
placed more toward the left-hand side than the right-hand 
side.  The scar was concealed by normal skin folds, and was 
nondisfiguring.  It was also nontender, the skin was not 
found to be broken down, and there was no adherence of the 
scar to the underlying tissue.

VA scars examination in April 2004 revealed that the veteran 
denied any pain with respect to the scar, but noted that he 
would "gag quite a lot."  The scar was 9 cm in length and 2 
millimeters (mm) in width.  Physical examination revealed a 
curvilinear scar just above the sternomastoid notch and 
somewhat hard to see, with no pain or tenderness in the scar 
on examination.  There was also no adherence to the 
underlying tissue, the texture of the skin was normal, and 
the scar was very slightly hypopigmented.  The scar was also 
not unstable, without elevation or depression, not 
superficial or deep, and without inflammation, edema, or 
keloid formation.  It was also noted that there was no 
induration or inflexibility of the skin, no limitation of 
motion, and the scar was not considered disfiguring.  The 
impression was thyroidectomy scar.


Rating Criteria and Analysis

The veteran's service-connected residuals of a thyroid scar 
are currently assigned a noncompensable rating under 
Diagnostic Code 7805, which rates the scar based on the 
limitation of motion of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (in effect before and after 
August 30, 2002).  As there was no loss of motion attributed 
to the scar on examination, the RO assigned a noncompensable 
rating.  

As the scar was not disfiguring or manifested by ulceration, 
superficial in nature, and not tender or painful, compensable 
ratings are also not available under the old rating criteria 
found in 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, or 
7804 (in effect prior to August 30, 2002).  

As for entitlement to an increased rating based on the 
criteria in effect on and after August 30, 2002, the Board 
finds that an increased rating is still not warranted.  

More specifically, the veteran's scar on the lower neck is 
not manifested by any of the characteristics of disfigurement 
under the revised version of Diagnostic Code 7800, and 
because the scar has not been found to be deep or cause 
limited motion, the Board finds that newly revised Diagnostic 
Code 7801 is not applicable.  

Likewise, as the scar is not unstable or painful on 
examination, a 10 percent rating is also not available under 
either newly revised Diagnostic Codes 7803 and 7804.  

While the Board has also considered entitlement to a higher 
rating pursuant to 38 C.F.R. § 3.321 (2004), the Board finds 
that the veteran's residuals of a thyroid scar have not been 
manifested by symptoms that are so unusual or exceptional, 
with such related factors as frequent hospitalization and 
marked interference with the veteran's employment, as to 
prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321.

Accordingly, based on all of the foregoing reasons, the Board 
finds that a preponderance of the evidence is against a 
compensable evaluation for the veteran's residuals of a 
thyroid scar.


ORDER

The claim for service connection for an upper back disorder 
is denied.

The claim for service connection for a lower back disorder is 
denied.

Entitlement to a compensable rating for residuals of a 
thyroid scar, status post thyroidectomy, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


